NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AMR MOHSEN,                                     No. 16-55606

                Plaintiff-Appellant,            D.C. No. 2:13-cv-07358-MWF-AS

 v.
                                                MEMORANDUM*
MORGAN STANLEY & CO. INC.; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Federal prisoner Amr Mohsen appeals pro se from the district court’s

judgment dismissing his action alleging Racketeer Influenced and Corrupt

Organizations Act (“RICO”) and state law claims. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2010) (dismissal based on Fed. R. Civ. P. 12(b)(6)); Jones v. Blanas, 393 F.3d 918,

926 (9th Cir. 2004) (dismissal based on the applicable statute of limitations). We

may affirm on any basis supported by the record. Thomson v. Paul, 547 F.3d

1055, 1058-59 (9th Cir. 2008). We affirm.

       Dismissal of Mohsen’s action was proper on the basis of claim preclusion

because Mohsen’s claims were raised or could have been raised in a previous

action between the parties or their privies that resulted in a final adjudication on

the merits. See Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713-14

(9th Cir. 2001) (discussing claim preclusion elements under federal law); see also

Clements v. Airport Auth. of Washoe Cty., 69 F.3d 321, 329-30 (9th Cir. 1995)

(recognizing the court’s ability to overlook waiver and raise sua sponte claim

preclusion).

       The district court did not err by taking judicial notice of documents filed in

Mohsen’s criminal case. See Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th

Cir. 2001) (a court may take judicial notice of matters of public record without

converting a motion to dismiss into a motion for summary judgment).

       Mohsen’s request for oral argument, set forth in his opening brief, is denied.

       Mohsen’s request to reassign this case to a different district court judge, set

forth in his reply brief, is denied.

       AFFIRMED.


                                           2                                    16-55606